Electronically Filed
                                                         Supreme Court
                                                         SCPW-18-0000371
                                                         08-MAY-2018
                                                         09:50 AM


                          SCPW-18-0000371

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 DIANNA NALANI KUPAHU, Petitioner,
                                 vs.

  THE HONORABLE JEANNETTE H. CASTAGNETTI, Judge of the Circuit
 Court of the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

       FEDERAL NATIONAL MORTGAGE ASSOCIATION; HALE AUPUNI
               COMMUNITY ASSOCIATION, Respondents.


                         ORIGINAL PROCEEDING
                        (CIV. NO. 12-1-2882)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Dianna Nalani Kupahu’s

emergency petition for writ of mandamus, filed on April 30, 2018,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner fails to demonstrate

that she is entitled to the requested writ of mandamus.       See Kema

v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; where a court
has discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, May 8, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2